February 23, 2007


Mr. Robert Alan York
Godwin Pappas Langley Ronquillo LLP
5 Houston Center
1401 McKinney Street, Suite 2700
Houston, TX 77010

Honorable Robert McGrath
Judge, 342nd District Court
401 W. Belknap
Fort Worth, TX 76196
The Honorable Deborah G. Hankinson
Law Offices of Deborah Hankinson PC
2305 Cedar Springs Road, Suite 230
Dallas, TX 75201-6955


Mr. Clarence Andrew Weber
Kelly Hart & Hallman, LLP
301 Congress Ave., Suite 2000
Austin, TX 78701

RE:   Case Number:  06-1088
      Court of Appeals Number:  02-06-00338-CV
      Trial Court Number:  342-216509-06

Style:      IN RE  RENTAL SERVICES CORPORATION

Dear Counsel:

      Today  the  Supreme  Court  of  Texas  granted  Relator's  Motion  for
Temporary and Emergency Stay and issued  the  enclosed  stay  order  in  the
above-referenced case.  The petition for writ of  mandamus  remains  pending
before this Court.
                       Sincerely,
                       [pic]


                       Blake A. Hawthorne, Clerk


                       by Claudia Jenks, Chief Deputy Clerk


Enclosure
|cc:|Mr. Thomas A.      |
|   |Wilder             |
|   |Ms. Stephanie      |
|   |Robinson           |